Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2008 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus/Standish Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus/Standish International Fixed Income Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus/Standish Fixed Income Fund ANNUAL REPORT December 31, 2008 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 28 Statement of Financial Futures 28 Statement of Options Written 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 32 Financial Highlights 33 Notes to Financial Statements 50 Report of Independent Registered Public Accounting Firm 51 Information About the Review and Approval of the Funds Investment Advisory Agreement 60 Board Members Information 62 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus/Standish Fixed Income Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus/Standish Fixed Income Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp price declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by David R. Bowser, CFA, and Peter Vaream, Co-Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus/Standish Fixed Income Fund achieved a total return of 5.00% . 1 In comparison, the Barclays Capital U.S.Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 5.24% for the same period. 2 With the notable exception of U.S.Treasury securities,most sectors of the U.S. bond market suffered in 2008 as a financial crisis intensified, nearly leading to the collapse of the U.S. and global banking systems.The fund produced a lower return than its benchmark Index, due to its relative underweight position in U.S.Treasury securities and exposure to higher yielding bond market sectors that fared poorly in the downturn. The Funds Investment Approach The fund seeks to achieve a high level of current income, consistent with conserving principal and liquidity, and secondarily seeks capital appreciation when changes in interest rates or other economic conditions indicate that capital appreciation may be available without significant risk to principal. To achieve this, the fund invests, under normal circumstances, at least 80% of net assets (including for this purpose borrowing for investment purposes) in fixed-income securities issued by U.S. and foreign governments and companies.The fund may invest up to 20% of assets in non-U.S. dollar-denominated securities of foreign issuers, including emerging-market issuers, and no more than 10% of assets in these foreign currency-denominated securities that have not been hedged back to the U.S. dollar. The fund may also invest in fixed-income futures contracts, options and swaps. In terms of credit quality, the fund invests primarily in investment-grade securities, but may invest up to 15% of assets in below investment-grade securities, sometimes referred to as junk bonds.The fund will not invest in securities rated lower than B at the time of purchase. In this instance, we will attempt to select fixed-income securities that have the potential to be upgraded. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Financial Crisis Sparked Broad Declines A credit crunch that began in the sub-prime mortgage market in 2007 developed into a full-blown global financial crisis over the summer of 2008, leading to the failures of several major financial institutions and sending repercussions throughout the worlds credit markets. As the crisis came close to spinning out of control in September, very difficult liquidity conditions in various markets, including the interbank lending market, nearly led to the collapse of the global banking system. Unprecedented interventions by government and monetary authorities, which pumped billions of dollars of liquidity into the system and rescued struggling corporations, helped thaw frozen credit markets by year-end.These efforts included approval of the Troubled Asset Relief Program (TARP) by the U.S. Congress and coordinated cuts of short-term interest rates by central banks, including the Federal Reserve Board, which reduced its target for the overnight federal funds rate to the unprecedented low level of 0% to 0.25% . Meanwhile, slumping housing markets, rising unemployment and sharply lower consumer confidence exacerbated a downturn in the U.S. economy. Commodity prices that had soared over the first half of 2008 plummeted over the second half when demand abated for energy and construction materials worldwide. In November, the National Bureau of Economic Research officially declared that the U.S. economy has been mired in recession since late As market conditions deteriorated, many highly leveraged institutional investors were forced to de-lever their portfolios, selling their more liquid investments to raise cash for margin calls and redemption requests. Consequently, selling pressure intensified even among fundamentally sound fixed-income securities, leading to broadly lower prices for corporate bonds, asset-backed securities, mortgage-backed securities and the sovereign debt of developing nations. Lower-rated bonds were particularly hard-hit. U.S.Treasury securities were a notable exception, gaining considerable value as risk-averse investors flocked to the relatively safe haven provided by U.S. government-backed investments. Sector Allocation Strategies Weighed on Performance The funds longstanding preference for higher yielding bond market sectors detracted from its relative performance in this challenging 4 environment. Relatively light exposure to U.S. Treasury securities, which we believe offered unappealing current yields, and an overweight position in investment-grade corporate bonds, commercial mortgage-backed securities and asset-backed securities with sound credit fundamentals weighed negatively on the funds total return performance despite generating high current yields. On the other hand, the funds interest-rate strategies contributed positively to relative performance, as a bulleted emphasis on securities with three- to five-year maturities helped it benefit from widening yield differences along the bond markets maturity range early in the year. Similarly, a modestly long average duration helped the portfolio participate more fully in the benefits of falling U.S. interest rates. Anticipating a Return to Fundamentals As of year-end, the financial crisis has persisted and the economic downturn has worsened. However, low expectations among investors for 2009 appear to have already been priced into bond prices, and unexpected good news could spark a market rally.Therefore, we have maintained the fundss overweight exposure to market sectors that we believe have been punished too severely during the downturn.After extensive credit analysis, we have found what we believe to be particularly compelling values among certain commercial mortgage-backed securities and corporate bonds, which we expect to fare well in an eventual recovery. January 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking in effect, which may be extended, terminated or modified at any time. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years.The Index does not include fees and expenses to which the fund is subject. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus/Standish Fixed Income Fund and the Barclays Capital U.S. Aggregate Index Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Fund (5.00)% 2.28% 4.17%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus/Standish Fixed Income Fund on 12/31/98 to a $10,000 investment made in the Barclays Capital U.S. Aggregate Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective 12/1/08,The Dreyfus Corporation became the funds investment adviser and the name of Mellon Institutional Funds Investment Trust was changed to Dreyfus Investment Funds.The funds name was changed to Dreyfus/Standish Fixed Income Fund. The funds performance shown in the line graph takes into account all applicable fees and expenses.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average of maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. These factors can contribute to the Index potentially outperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus/Standish Fixed Income Fund from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Expenses paid per $1,000  $ 2.31 Ending value (after expenses) $953.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Expenses paid per $1,000  $ 2.39 Ending value (after expenses) $1,022.77  Expenses are equal to the funds annualized expense ratio of .47%, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS December 31, 2008 Coupon Maturity Principal Bonds and Notes123.7% Rate (%) Date Amount ($) f Value ($) Asset Backed9.2% American Express Credit Account Master Trust, Ser. 2007-6, Cl. C 1/15/13 a,b American Express Credit Account Master Trust, Ser. 2004-C, Cl. C 2/15/12 a,b American General Mortgage Loan Trust, Ser. 2006-1, Cl. A1 12/25/35 a,b,c AmeriCredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 1/12/12 c AmeriCredit Automobile Receivables Trust, Ser. 2005-DA, Cl. A3 12/6/10 AmeriCredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 10/6/11 c AmeriCredit Prime Automobile Receivables, Ser. 2007-2M, Cl. A2B 11/8/10 b AmeriCredit Prime Automobile Receivables Trust, Ser. 2007-1, Cl. E 1/8/11 a Bank of America Credit Card Trust, Ser. 2007-B1, Cl. B1 6/15/12 b,c Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 4/28/39 b Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. C 9/15/10 c Capital Auto Receivables Asset Trust, Ser. 2004-2, Cl. D 5/15/12 a Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 8/15/11 b Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 7/15/11 c Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 4/16/12 c Capital One Auto Finance Trust, Ser. 2006-A, Cl. A3 11/15/10 c ChaseFlex Trust, Ser. 2006-2, Cl. A1A 9/25/36 b,c Citibank Credit Card Issuance Trust, Ser. 2007-B1, Cl. B1 4/2/12 b Citicorp Residential Mortgage Securities, Ser. 2006-2, Cl. A2 9/25/36 b,c 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Asset Backed (continued) Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 2/25/35 b Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 8/25/35 b CS First Boston Mortgage Securities, Ser. 2002-HE4, Cl. MF1 8/25/32 b,c Ford Credit Auto Owner Trust, Ser. 2005-C, Cl. C 2/15/11 c Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 9/15/12 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 12/15/13 a Green Tree Financial, Ser. 1994-7, Cl. M1 3/15/20 c GSAA Home Equity Trust, Ser. 2006-7, Cl. AV1 3/25/46 b,c Honda Auto Receivables Owner Trust, Ser. 2006-1, Cl. A3 2/18/10 Hyundai Auto Receivables Trust, Ser. 2004-A, Cl. B 8/15/11 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 1/17/12 c Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. C 5/15/13 JP Morgan Mortgage Acquisition, Ser. 2007-HE1, Cl. AF1 4/1/37 b,c Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 1/25/36 b Nomura Asset Acceptance, Ser. 2005-AP1, Cl. 2A5 2/25/35 b Nomura Asset Acceptance, Ser. 2005-WF1, Cl. 2A5 3/25/35 b Origen Manufactured Housing, Ser. 2004-B, Cl. A2 12/15/17 c Origen Manufactured Housing, Ser. 2005-B, Cl. A2 12/15/18 c Origen Manufactured Housing Ser. 2005-B, Cl. A3 5/15/22 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Asset Backed (continued) Residential Asset Mortgage Products, Ser. 2004-RS12, Cl. AI6 12/25/34 Residential Funding Mortgage Securities, Ser. 2005-HI3, Cl. A4 9/25/35 Specialty Underwriting & Residential Finance, Ser. 2006-BC2 Cl. A2B 2/25/37 b,c Terwin Mortgage Trust, Ser. 2006-9HGA Cl. A1 10/25/37 a,b Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 3/7/29 b Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 2/20/13 c Wells Fargo Mortgage Backed Securities Trust, Ser. 2003-1, Cl. 2A9 2/25/33 c WFS Financial Owner Trust, Ser. 2005-3, Cl. B 5/17/13 c WFS Financial Owner Trust, Ser. 2005-2, Cl. B 11/19/12 c Banks9.6% Bank of America, Jr. Sub. Bonds 12/29/49 b,e Barclays Bank, Jr. Sub. Bonds 12/15/49 a,b Barclays Bank, Sub. Bonds 4/25/49 a,b Capital One Financial, Sr. Unscd. Notes 9/10/09 b Chevy Chase Bank, Sub. Notes 12/1/13 Chuo Mitsui Trust & Banking, Jr. Sub. Notes 12/29/49 a,b Citigroup, Sr. Unscd. Notes 4/11/13 City National of Beverly Hills California, Sr. Notes 2/15/13 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Banks (continued) Colonial Bank, Sub. Notes 12/1/15 HSBC Finance Capital Trust IX, Gtd. Notes 11/30/35 b Industrial Bank of Korea, Sub. Notes 5/19/14 a,b Manufacturers & Traders Trust, Sub. Notes 12/28/20 b Marshall & Ilsley Bank, Sub. Notes, Ser. BN 12/4/12 b,c MUFG Capital Finance I, Bank Gtd. Bonds 7/29/49 b NB Capital Trust IV, Bank Gtd. Cap. Secs 4/15/27 Royal Bank of Scotland Group, Jr. Sub. Bonds 10/5/49 a,b Sovereign Bancorp, Sr. Unscd. Notes 3/23/10 b Sovereign Bancorp, Sr. Unscd. Notes 3/1/09 b Sovereign Bancorp, Sr. Unscd. Notes 9/1/10 St. George Bank, Sub. Notes 10/15/15 a Sumitomo Mitsui Banking, Sub. Notes EUR 7/15/49 b Sumitomo Mitsui Banking, Sub. Notes 7/29/49 a,b SunTrust Preferred Capital I, Bank, Gtd. Notes 12/31/49 b Wachovia, Sub. Notes 1/15/09 Wells Fargo & Co., Sub. Notes 8/1/11 Wells Fargo Capital XIII, Bank Gtd. Secs 12/29/49 b Western Financial Bank, Sub. Debs 5/15/12 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Basic Materials.5% Alcoa, Sr. Unscd. Notes 7/15/13 Cabot Finance, Sr. Unscd. Notes 9/1/13 a Enterprise Products Operating, Gtd. Notes, Ser. B 10/15/09 Collateralized Mortgage Obligations6.7% Banc of America Mortgage Securities, Ser. 2004-F, Cl. 2A7 7/25/34 b,c Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2005-31, Cl. 2A1 1/25/36 b,c Federal National Mortgage Association, Grantor Trust, Ser. 2001-T11, Cl. B 9/25/11 g Government National Mortgage Association, Ser. 2004-57, Cl. A 1/16/19 c Government National Mortgage Association, Ser. 2004-97, Cl. AB 4/16/22 c Government National Mortgage Association, Ser. 2007-46, Cl. A 11/16/29 c Government National Mortgage Association, Ser. 2004-25, Cl. AC 1/16/23 c Government National Mortgage Association, Ser. 2004-77, Cl. A 3/16/20 c Government National Mortgage Association, Ser. 2004-67, Cl. A 9/16/17 c Government National Mortgage Association, Ser. 2005-90, Cl. A 9/16/28 c Government National Mortgage Association, Ser. 2005-29, Cl. A 7/16/27 c Government National Mortgage Association, Ser. 2005-9, Cl. A 5/16/22 c Government National Mortgage Association, Ser. 2004-51, Cl. A 2/16/18 c Government National Mortgage Association, Ser. 2006-9, Cl. A 8/16/26 c 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Collateralized Mortgage Obligations (continued) Government National Mortgage Association, Ser. 2006-3, Cl. A 1/16/28 c Government National Mortgage Association, Ser. 2006-55, Cl. A 7/16/29 c Government National Mortgage Association, Ser. 2005-32, Cl. B 8/16/30 c Government National Mortgage Association, Ser. 2005-87, Cl. A 3/16/25 c Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 4/30/30 b,c WaMu Mortgage Pass Through Certificates, Ser. 2004-AR7, Cl. A6 7/25/34 b,c WaMu Mortgage Pass Through Certificates, Ser. 2004-AR9, Cl. A7 8/25/34 b,c WaMu Mortgage Pass-Through Certificates, Ser. 2005-AR4, Cl. A4B 4/25/35 b,c Commercial Mortgage Pass-Through Ctfs.8.8% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 7/11/43 c Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 4/25/34 a,b Bayview Commercial Asset Trust, Ser. 2003-2, Cl. A 12/25/33 a,b Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B1 11/25/35 a,b Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 4/25/36 a,b Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 1/25/37 a,b Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 7/25/36 a,b Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 4/25/36 a,b The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 11/25/35 a,b Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 1/25/36 a,b Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4/13/12 b,c Bear Stearns Commercial Mortgage Securities, Ser. 2005-T18 Cl. A2 2/13/42 b,c Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 9/11/38 b Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6/16/30 c Credit Suisse Mortgage Capital Certificate, Ser. 2006-C1, Cl. A2 2/15/39 b Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 5/15/23 a,b,c Crown Castle Towers, Ser. 2006-1A, Cl. AFX 11/15/36 a,c Crown Castle Towers, Ser. 2006-1A, Cl. B 11/15/36 a,c Crown Castle Towers, Ser. 2006-1A, Cl. C 11/15/36 a,c Crown Castle Towers, Ser. 2005-1A, Cl. D 6/15/35 a,c Crown Castle Towers, Ser. 2006-1A, Cl. D 11/15/36 a,c CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 8/15/38 b DLJ Commercial Mortgage Ser. 1998-CF2, Cl. B1 11/12/31 b,c Federal National Mortgage Association, Grantor Trust, Ser. 2002-T11, Cl. A 4/25/12 c,g Federal National Mortgage Association, Grantor Trust, Ser. 2002-T3, Cl. A 12/25/11 c,g 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Federal National Mortage Association, Grantor Trust, Ser. 2001-T6, Cl. B, 5/25/11 c,g Global Signal Trust, Ser. 2006-1, Cl. C 2/15/36 a,c Global Signal Trust, Ser. 2006-1, Cl. D 2/15/36 a,c Global Signal Trust, Ser. 2006-1, Cl. E 2/15/36 a GMAC Commercial Mortgage Securities, Ser. 2003-C3, Cl. A2 4/10/40 c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 3/20/20 a,b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 3/20/20 a,b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 3/20/20 a,b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 3/20/20 a,b,c Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 3/20/20 a,b Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 3/20/20 a,b Impac CMB Trust, Ser. 2005-8, Cl. 2M2 2/25/36 b,c Impac CMB Trust, Ser. 2005-8, Cl. 2M3 2/25/36 b,c Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 5/25/36 b,c JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 1/15/38 c The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 12/15/44 c LB Commercial Conduit Mortgage Trust, Ser. 1999-C1, Cl. B 6/15/31 c Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 11/12/37 b,c Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 7/12/34 c Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 1/14/42 c Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 2/15/31 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 2/15/31 SBA CMBS Trust, Ser. 2006-1A, Cl. D 11/15/36 a,c Sovereign Commercial Mortgage Securities Trust, Ser. 2007-C1, Cl. D 7/22/30 a,b TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 8/15/39 b Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 10/15/41 c Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 5/15/44 Communications4.0% AT & T, Sr. Unscd. Notes 5/15/18 AT & T, Gtd. Notes 11/15/11 c Comcast, Gtd. Notes 3/15/11 c Comcast, Gtd. Notes 11/15/17 Cox Communications, Notes 6/1/18 a 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Communications (continued) News America, Gtd. Notes 3/1/37 News America, Gtd. Notes 11/15/37 News America Holdings, Gtd. Notes 10/30/25 TCI Communications, Sr. Unscd. Bonds 2/15/26 Time Warner, Gtd. Notes 11/15/16 Time Warner Cable, Gtd. Notes 5/1/17 Consumer Cyclical.1% Daimler Finance North America, Gtd. Notes 3/13/09 b DaimlerChrysler North America, Gtd. Notes 3/13/09 b Macys, Gtd. Notes 7/15/09 Consumer Noncyclical.8% Kraft Foods, Sr. Unscd. Notes 2/11/13 Kroger, Gtd. Notes 1/15/20 Safeway, Sr. Unscd. Notes 8/15/17 Energy.4% Amerada Hess, Sr. Unscd. Notes 8/15/11 ANR Pipeline, Sr. Unscd. Notes 6/1/25 Chesapeake Energy, Gtd. Notes 6/15/14 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Financials13.4% Ace INA Holdings, Gtd. Notes 3/15/18 Allstate, Jr. Sub. Debs 5/15/57 b American Express Credit, Sr. Unscd. Notes 11/9/09 b,c Ameriprise Financial, Jr. Sub. Notes 6/1/66 b Amvescap, Gtd. Notes 2/27/13 Amvescap, Gtd. Notes 4/17/12 Arden Realty, Sr. Unscd. Notes 9/1/11 Boeing Capital, Sr. Unscd. Notes 9/27/10 c Boston Properties, Sr. Unscd. Notes 4/15/15 Capmark Financial Group, Gtd. Notes 5/10/12 Commercial Net Realty, Sr. Unscd. Notes 12/15/15 Countrywide Home Loans, Gtd. Notes 9/15/09 Duke Realty, Sr. Notes 11/15/09 ERAC USA Finance, Notes 4/30/09 a,b,c ERAC USA Finance, Gtd. Notes 10/15/17 a ERAC USA Finance, Notes 12/15/09 a,c Federal Realty Investment Trust, Sr. Unscd. Bonds 6/1/16 Federal Realty Investment Trust, Sr. Unscd. Notes 7/15/12 General Electric Capital, Sr. Unscd. Notes 10/21/10 b,c Goldman Sachs Capital II, Gtd. Bonds 5/8/49 b 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Financials (continued) Goldman Sachs Group, Sub. Notes 1/15/17 Goldman Sachs Group, Sub. Notes 10/1/37 HRPT Properties Trust, Sr. Unscd. Notes 3/16/11 b,c International Lease Finance, Sr. Unscd. Notes 5/24/10 b International Lease Finance, Sr. Unscd. Notes 3/25/13 J.P. Morgan & Co., Sub. Notes 1/15/09 Jackson National Life Global, Sr. Scd. Notes 5/8/13 a Janus Capital Group, Sr. Unscd. Notes 6/15/12 Jefferies Group, Sr. Unscd. Notes 3/15/12 JPMorgan Chase & Co., Sr. Unscd. Notes 5/15/38 Kingsway America, Sr. Notes 2/1/14 a Leucadia National, Sr. Unscd. Notes 8/15/13 Leucadia National, Sr. Unscd. Notes 3/15/17 Liberty Property, Sr. Unscd. Notes 12/15/16 Lincoln National, Sr. Unscd. Notes 3/12/10 b,c Lincoln National, Jr. Sub. Bonds 4/20/67 b Mack-Cali Realty, Sr. Unscd. Notes 4/15/10 Mack-Cali Realty, Sr. Unscd. Notes 1/15/15 Mack-Cali Realty, Sr. Unscd. Notes 1/15/12 Mack-Cali Realty, Sr. Unscd. Notes 1/15/16 e The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Financials (continued) MassMutual Global Funding II, Notes 4/15/09 a MBNA, Sr. Unscd. Notes 3/1/13 Merrill Lynch & Co., Sub. Notes 5/2/17 Merrill Lynch & Co., Sr. Unscd. Notes 8/15/12 MetLife, Sr. Unscd. Notes 6/15/15 Morgan Stanley, Sr. Unscd. Notes 8/31/12 Morgan Stanley, Sr. Unscd. Notes 4/1/12 Nippon Life Insurance, Notes 8/9/10 a NYSE Euronext, Sr. Unscd. Notes 6/28/13 Pacific Life Global Funding, Notes 1/15/09 a Regency Centers, Gtd. Notes 8/1/15 Regency Centers, Gtd. Notes 6/15/17 Simon Property Group, Sr. Unscd. Notes 3/1/12 Simon Property Group, Sr. Unscd. Notes 5/1/12 SLM, Sr. Unscd. Notes, Ser. A 1/15/09 Willis North America, Gtd. Notes 3/28/17 Foreign/Governmental.1% Brazilian Government, Unsub. Bonds BRL 1/5/16 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Health Care.6% Community Health Systems, Gtd. Notes 7/15/15 Coventry Health Care, Sr. Unscd. Notes 1/15/12 Coventry Health Care, Sr. Unscd. Notes 3/15/17 Wellpoint, Sr. Unscd. Notes 6/15/17 Industrials5.8% Atlas Copco, Sr. Unscd. Bonds 5/22/17 a Ball, Gtd. Notes 12/15/12 British Sky Broadcasting, Gtd. Notes 2/23/09 c British Sky Broadcasting, Sr. Notes 7/15/09 c BSKYB Finance UK, Gtd. Notes 10/15/35 a Crown Americas, Gtd. Notes 11/15/13 Healthcare Realty Trust, Sr. Unscd. Notes 5/1/11 John Deere Capital, Sr. Unscd. Notes 9/1/09 b,c KPN, Sr. Unscd. Notes 10/1/10 c Lubrizol, Gtd. Notes 10/1/09 Masco, Sr. Unscd. Notes 3/12/10 b,c Mohawk Industries, Sr. Unscd. Notes 1/15/11 Pearson Dollar Finance Two, Gtd. Notes 5/6/18 a The Fund 21 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Industrials (continued) Philip Morris International, Sr. Unscd Notes 5/16/18 Prologis, Sr. Unscd. Notes 5/15/18 Reed Elsevier Capital, Gtd. Notes 6/15/12 Republic Service, Sr. Unscd. Notes 5/15/09 Republic Services, Sr. Unscd. Notes 8/15/11 c Telecom Italia Capital, Gtd. Notes 11/15/13 Telecom Italia Capital, Gtd. Notes 6/4/38 Telefonica Emisiones, Gtd. Notes 6/19/09 b Union Pacific, Sr. Unscd. Notes 2/15/09 c USA Waste Services, Sr. Unscd. Notes 7/15/28 Waste Management, Sr. Unscd. Notes 8/1/10 WEA Finance, Sr. Notes 4/15/18 a Xerox, Sr. Unscd. Notes 5/15/12 Xerox, Sr. Unscd. Notes 5/15/13 Municipals2.7% Clark County, GO (Bond Bank) (Insured; MBIA, Inc.) 6/1/20 h Clark County School District, Limited Tax GO (Insured; FSA) 6/15/17 h Clark County School District, Limited Tax GO (Insured; FSA) 6/15/18 h 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Municipals (continued) Cypress-Fairbanks Independent School District, GO, Ser. A (Schoolhouse) (Insured; PSF-GTD) 2/15/22 h Delaware Housing Authority, Senior SFMR 7/1/16 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6/1/23 Williamson County, Combination Tax and Revenue Certificates of Obligation (Insured; FSA) 8/15/14 h Wisconsin, GO (Insured; MBIA, Inc.) 5/1/15 h Services.8% CVS Caremark, Sr. Unscd. Notes 8/15/11 Donnelley (R.R.) and Sons, Sr. Unscd. Notes 1/15/12 c Lowes Companies, Sr. Unscd. Notes 9/15/12 Norfolk Southern, Sr. Unscd. Notes 2/15/11 Ryder System, Sr. Unscd. Notes 3/15/09 c Telecommunication Services.2% Verizon Communications, Sr. Unscd. Notes 3/1/39 The Fund 23 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) f Value ($) U.S. Government Agencies/ Mortgage-Backed45.2% Federal Home Loan Mortgage Corp. 5.50% 11,025,000 g,i 6.00%, 1/15/29 9,140,000 g,i 3.50%, 9/1/10 271,757 g 4.00%, 10/1/09 305,150 g 4.50%, 10/1/094/1/10 46,522 g 5.00%, 12/1/356/1/37 7,148,637 g 5.50%, 1/1/3411/1/38 7,279,681 g 6.00%, 6/1/2211/1/37 413,537 g 7.00%, 11/1/31 206,612 g Federal National Mortgage Association 4.50% 12,470,000 g,i 5.00% 14,335,000 g,i 5.50%, 12/1/32 39,635,000 g,i 6.00% 8,080,000 g,i 3.53%, 7/1/10 1,220,840 g 4.00%, 5/1/10 1,046,336 g 4.06%, 6/1/13 48,000 g 4.50%, 11/1/14 13,773 g 4.90%, 1/1/14 402,401 g 5.00%, 10/1/111/1/36 3,608,004 g 5.14%, 1/1/16 69,199 g 5.50%, 11/1/246/1/38 13,559,539 g 6.00%, 7/1/171/1/38 6,373,752 g 6.50%, 12/1/1511/1/37 173,898 g 7.00%, 11/1/316/1/32 36,175 g 7.50%, 2/1/2911/1/29 8,084 g 8.50%, 6/1/12 3,666 g Government National Mortgage Association I 6.00%, 1/15/32 6.50%, 7/15/32 8.00%, 8/15/2511/15/26 9.00%, 2/15/21 U.S. Government Securities8.1% U.S. Treasury Bonds 5.00%, 5/15/37 U.S. Treasury Notes 3.50%, 5/31/13 4.75%, 8/15/17 4.88%, 4/30/11 10,780,000 c 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Utilities6.4% AES, Sr. Unscd. Notes 10/15/15 Cleveland Electric Illumination, Sr. Unscd. Notes 4/1/17 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 12/1/16 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 08-A 4/1/18 Consumers Energy, First Mortgage Bonds, Ser. O 2/15/12 Consumers Energy, First Mortgage Bonds, Ser. B 4/15/13 Enel Finance International, Gtd. Notes 1/15/13 a Enel Finance International, Gtd. Bonds 9/15/17 a Energy Future Holdings, Gtd. Notes 11/1/17 a FirstEnergy, Sr. Unscd. Notes, Ser. B 11/15/11 FPL Group Capital, Gtd. Debs 9/1/11 c National Grid, Unsub. Notes 8/1/16 Nevada Power, Mortgage Notes 8/1/18 Nevada Power, Mortgage Notes, Ser. R 7/1/37 NiSource Finance, Gtd. Notes 11/23/09 b,c NiSource Finance, Gtd. Notes 9/15/17 Pacific Gas & Electric, Sr. Unscd. Bonds 3/1/09 c Pacific Gas & Electric, Sr. Unscd. Notes 2/15/38 Pepco Holdings, Sr. Unscd. Notes 6/1/10 b Sierra Pacific Power, Mortgage Notes, Ser. P 7/1/37 The Fund 25 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) f Value ($) Utilities (continued) Southern Co., Sr. Unscd. Notes, Ser. A 1/15/12 c Veolia Environnement, Sr. Unscd. Notes 6/3/13 Windsor Financing, Sr. Scd. Notes 7/15/17 a Yankee.3% Rio Tinto Finance, Gtd. Notes 7/15/13 Shinsei Finance II, Unscd. Bonds 7/1/49 a,b Total Bonds and Notes (cost $422,469,242) Face Amount Covered by Options.0% Contracts ($) Value ($) Call Options 3-Month Floor USD Libor-BBA Interest Rate, January 2009 @ 2.5 (cost $66,912) 26,250,000 j 0 Principal Short-Term Investments2.1% Amount ($) Value ($) U.S. Government Agency1.7% Federal Home Loan Mortgage Corp, 0.50%, 1/13/09 5,000,000 g U.S. Treasury Bills.4% 0.44%, 1/2/09 1,380,000 c Total Short-Term Investments (cost $6,379,150) Other Investment5.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,906,203) 16,906,203 k 26 Investment of Cash Collateral for Securities Loaned.7% Shares Value ($) BlackRock Cash Strategies L.L.C 1,983,334 d,l Registered Investment Company; Dreyfus Institutional Cash Advantage Fund 240,666 k,l Total Investment of Cash Collateral for Securities Loaned (cost $2,224,000) Total Investments (cost $448,045,507) 131.9% Liabilities, Less Cash and Receivables (31.9%) Net Assets 100.0% FSAFinancial Security Assurance GOGeneral Obligation LIBOR-BBALondon Interbank Offered Rate British Bankers Association MBIAMunicipal Bond Investors Assurance Insurance Corporation PSF-GTDPermanent School Fund Guaranteed SFMRSingle Family Mortgage Revenue a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2008, these securities amounted to $36,467,277 or 11.7% of net assets. b Variable rate securityinterest rate subject to periodic change. c Denotes all or part of security segregated as collateral for delayed securities, futures and swap contracts. d Illiquid security. At the period end, the value of these securities amounted to $1,983,334 or 0.6% of net assets.The valuation of this security has been determined in good faith under the Board of Trustees. e All or a portion of these securities are on loan. At December 31, 2008, the total market value of the funds securities on loan is $2,121,710 and the total market value of the collateral held by the fund is $2,224,000. f Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real EUREuro. g On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. h These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. i Purchased on a forward commitment basis. j Non-income producing security. k Investment in affiliated money market mutual fund. l Investment of security lending cash collateral. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies Municipals Corporate Bonds Foreign/Governmental .1 Asset/Mortgage-Backed Options .0 Short-Term/Money Market Investments  Based on net assets. See notes to financial statements. The Fund 27 STATEMENT OF FINANCIAL FUTURES December 31, 2008 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2008 ($) Financial Futures Long 10 Year Long Gilt 53 March 2009 U.S. Long Bonds March 2009 U.S. Treasury 5 Year Notes 80 March 2009 U.S. Treasury 10 Year Notes 43 March 2009 Financial Futures Short U.S. Treasury 2 Year Notes March 2009 See notes to financial statements. STATEMENT OF OPTIONS WRITTEN December 31, 2008 Face Amount Covered by Contracts Contracts ($) Value ($) Call Options: U.S. Treasury 5 Year Notes, January 2009 @ 118.5 54 U.S. Treasury 10 Year Notes, January 2009 @ 127.5 28 Put Options: U.S. Treasury 5 Year Notes, January 2009 @ 118.5 54 U.S. Treasury 10 Year Notes, January 2009 @ 127.5 28 (Premiums received $237,699) See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $2,121,710)Note 1(c): Unaffiliated issuers Affiliated issuers Cash Cash denominated in foreign currencies 9 9 Receivable for investment securities sold Dividends and interest receivable Unrealized appreciation on forward currency exchange contractsNote 4 Unrealized appreciation on swap contractsNote 4 Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Due to AdministratorNote 3(a) Payable for investment securities purchased Dividend payable Liability for securities on loanNote 1(c) Payable for shares of Capital Stock redeemed Other liabilities Payable for futures variation marginNote 4 Unrealized depreciation on forward currency exchange contractsNote 4 Outstanding options written, at value (premiums received $237,699) Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $2,703,173 net unrealized appreciation on financial futures) Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Interest Dividends: Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Advisory feeNote 3(a) Administration feeNote 3(a) Custodian feesNote 3(c) Professional fees Directors fees and expensesNote 3(d) Shareholder servicing costsNote 3(c) Administrative service fees Note 3(b) Loan commitment feesNote 2 Registration fees Miscellaneous Total Expenses Lessreduction in advisory fee due to undertakingNote 3(a) Lessreduction in fees due to earnings creditsNote 1(c) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net realized gain (loss) on options written transactions Net realized gain (loss) on financial futures Net realized gain (loss) on swap transactions Net realized gain (loss) on forward currency exchange contracts Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments, options transactions, swap transactions and foreign currency transactions (including $2,398,116 net unrealized appreciation on financial futures) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2008 2007 Operations ($): Investment incomenet 21,904,971 28,004,037 Net realized gain (loss) on investments (11,302,018) (3,472,829) Net unrealized appreciation (depreciation) on investments (29,080,065) (4,425,132) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($): Net proceeds from shares sold 23,413,889 125,494,967 Dividends reinvested 13,684,047 19,716,752 Cost of shares redeemed (253,599,379) a (130,439,783) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 565,572,051 559,572,359 End of Period Undistributed (Distributions in excess) investment incomenet 1,061,417 (655,864) Capital Share Transactions (shares): Shares sold 1,228,451 6,411,187 Shares issued for dividends reinvested 735,348 1,016,283 Shares redeemed (13,516,112) (6,670,212) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in-kind amounting to $26,531,547. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets b b b b Ratio of net expenses to average net assets Ratio of net investment income to average net assets Portfolio Turnover Rate c,d Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Includes the funds share of the The Standish Mellon Fixed Income Portfolios (the Portfolio) allocated expenses. c On October 25, 2007, the fund, which owned 100% of the Portfolio on such date, withdrew entirely from the Portfolio and received the Portfolios securties and cash in exchange for its interests in the Portfolio. Effective October 26, 2007, the fund began investing directly in the securities in which the Portfolio had invested. Portfolio turnover represents activity of both the fund and the Portfolio for the year.The amounts shown for 2004-2006 are ratios for the Portfolio. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2008, 2007, 2006, 2005 and 2004 were 72%, 166%, 139%, 106% and 98%, respectively. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus/Standish Fixed Income Fund (the fund) is a separate diversified series of Dreyfus Investment Funds (the Trust), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company currently offering fourteen series, including the fund.The funds investment objective is to achieve a high level of current income while preserving principal and maintaining liquidity. Prior to December 1, 2008, Standish Mellon Asset Management Company LLC, a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (BNY Mellon), served as the funds investment adviser. After December 1, 2008, The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of BNY Mellon, serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. At a meeting of the funds Board of Trustees held on August 27, 2008, the Board approved, effective December 1, 2008, a proposal to change the names of the Trust and the fund from Mellon Institutional Funds Investment Trust and Standish Mellon Fixed Income Fund to Dreyfus Investment Funds and Dreyfus/Standish Fixed Income Fund, respectively. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The funds maximum exposure, if any, under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities excluding short-term investments, financial futures, options, swap transactions and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Prior to December 2, 2008, at which time the Board of Trustees amended the funds valuation policies for securities not listed on an exchange or securities for which there were no reported transactions, were valued at the last quoted bid price. Fixed income securities, for which market were readily available, were valued at their current market value on the basis of quotations which were provided by a pricing service or dealers in such securities. This change had no material impact on the financial statements. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include 34 fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange are valued at the last sales price on the exchange on which such contracts are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange on the valuation date. Forward currency exchange contracts are valued at the forward rate. Effective January 1, 2008, the fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investment in Securities Other Financial Instruments   Liabilities ($) Other Financial Instruments    Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. The following is a reconciliation of the change in value of Level 3 assets (for which significant unobservable inputs were used to determine fair value): Investments in Securities ($) Balance as of 12/31/2007 Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net Purchases (Sales) Transfers in and/or out of Level 3 Balance as of 12/31/2008 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. 36 Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments, resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
